﻿Mr, President, at this forty-second session, reflecting as it does the maturity of our Organization, it is fitting that the General Assembly should have honoured one of its most deserving servants who has devoted much of his diplomatic career to the United Nations. Hence, I am particularly pleased to congratulate you warmly on this honour, which is indeed the highlight of all the work you have done for the international community. This election means that our Assembly will enjoy the invaluable assistance of one of its most faithful supporters, a prestigious witness to both its difficulties and its greatness. As representative of a divided country, you can better than anyone else comprehend the horrors and consequences of conflicts and wars that have torn mankind apart and remain the basic raison d'etre of the United Nations. I assure you. Sir, of the full co-operation of my delegation both within the General Committee of the forty-second session - of which Zaire is a member - and throughout your term of office as President of the General Assembly.
My delegation wishes to express its gratitude to the Minister for Foreign Affairs of Bangladesh, Mr. Humayun Rasheed Choudhury whose well-known experience and diplomatic talents contributed so much to the successful conclusion of the General Assembly's work at a particularly difficult time. The delegation of Zaire is very pleased to pay tribute to the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, whose ability, resolve and courage have earned him his reputation as a man who is committed to defending the cause of our Organization. From the excellent report he has presented to us and the various dangerous missions he has carried out on behalf of this Organization, it is evident that as he begins his second term of office he is endeavouring to give this Organization the renewed impetus and vigour necessary for a rational operation.
He is supported by another great diplomat, Mr. Joseph Verner Reed, virtuous great human and social qualities we all recognize and whom we all know as a most affable person, and whom I should like to congratulate on his appointment as Under-Secretary-General for Political and General Assembly Affairs. My delegation is convinced that the new team will prove to be extremely effective. In the great undertaking of the reforms now under way, the Secretary-General can be assured of the support and contribution of Zaire.
As the forty-second session of the General Assembly of the United Nations opens, many conflicts and hotbeds of tension and imbalances of all kinds characterize the world scene. Some States Members of this Organization, far from being inspired by the ideals, objectives and lofty goals enshrined in its Charter ~ particularly those that concern the maintenance of international peace and security, the development of friendly relations between nations based on respect for the principle of the equal rights of peoples, the territorial integrity of States and the attainment of international co-operation - have persevered in making demands that create threats to international peace and security.
At the same time, the most acute crises afflict much of mankind in the form of drought, famine, wretchedness and poverty. According to statistics made public on 11 July 1987 by the United Nations, some 5 billion human beings face challenges that are world-wide rather than national in scope and that amply justify the concerns being expressed by all Member States in this forum, the General Assembly of the United Nations.
The United Nations, as catalyst for the contemporary values, is thus called upon to seek by all means possible the emergence of an atmosphere of trust, peace and co-operation among all the nations of the world.
Following the marking of the fortieth anniversary of the United Nations, that highest of objectives, the formation of a better world, must win the support of all Member states through a common resolve to apply Article 33 of the Charter, which calls on parties to any dispute likely to endanger the maintenance of international peace and security first of all to seek a solution through negotiation, mediation or other peaceful means of their own choice.
In this context commendable efforts have indeed been made by the General Assembly since the first special session on disarmament, held in 1978, whose ' conclusions, enshrined in its Final Document, should inspire all Member States of our Organization and be applied by them if we wish to save mankind from any danger of a nuclear holocaust.
Security, an essential element of peace, has always been one of the most deeply felt aspirations of mankind. States have sought to preserve their security through the possession of weapons, and some have survived because they have had them. But in our time the build-up of weapons, particularly nuclear weapons, presents an even greater threat to international peace and security.
The second special session of the General Assembly on disarmament, held in 1982, had the merit of proposing a whole series of measures designed to speed up the process of general and complete disarmament through specific proposals in the form of a comprehensive programme of disarmament. The Conference on Disarmament, which meets in Geneva - my country is a member - has distinguished itself by preparing that programme under the leadership of an outstanding diplomat, a Nobel laureate. Ambassador Garcia Robles of Mexico,
Consideration of that comprehensive programme of disarmament under agenda item 66 - and this was the programme submitted by the Conference on Disarmament - will enable the General Assembly to gauge the importance of the initiatives taken by the 40 members of the Conference on Disarmament. Moreover, at its thirty-ninth session, in resolution 39/160 of 17 December 1984, adopted without a vote, the General Assembly noted that world-wide military spending had acquired a staggering magnitude and that the global trend continued to be towards a faster rate of annual increase in those expenditures.
Accordingly it decided to convene an International Conference with a view to establishing a close relationship between disarmament and development. That Conference, held recently in New York, from 24 August to 11 September, emphasized the international community's resolve to achieve disarmament and development as factors that strengthen international peace and security and promote prosperity.
However they are two distinct processes, and the Assembly recognized that one should not slow down the development or evolution of the other, for development activities cannot wait for resources to be made available through disarmament. Moreover, disarmament has imperatives that are at variance with the objective of releasing resources for development. But, above all there is a close correlation between disarmament and development, which are linked by a multidimensional relationship.
Should this close correlation between disarmament and development not encourage the nuclear Powers to ensure both the disarmament and development of underdeveloped countries and thus promote peace in the world? The special responsibilities incumbent on the nuclear Powers have been cited very often, particularly those of the two super-Powers to speed up the process of nuclear disarmament so that negotiations can be held with a view to the swift conclusion of the agreement limiting strategic weapons and the adoption of measures to prevent the unleashing of nuclear war and the use of force in international relations.
Against this background, my delegation would join others in saying how pleased we were at the agreement concluded on 18 September 1987 in Washington between the two super-Powers with regard to the elimination of medium-range nuclear missiles in Europe. This indeed indicates noteworthy progress in a historic process of general and complete disarmament under effective international control.
The summit meeting of the super-Powers is therefore awaited with great interest with a view to the conclusion of the agreement that has now been achieved by the foreign ministers.
In addition to that agreement, my delegation would like to see other effective measures taken to prohibit or prevent the development, manufacture or use of other weapons of mass destruction, with high priority given to the conclusion of an agreement on the elimination of all chemical weapons. My delegation is convinced that at their summit meeting, the two super-Powers will be able to achieve further and more tangible results in working towards true nuclear disarmament.
Thus we will enter a new era of detente and optimism in the relations of trust between those two super-Powers which will lead all States towards a lessening of tension at the international level and will provide guarantees to States that do not have nuclear weapons that such weapons will not be used.
While an atmosphere conducive to dialogue does prevail between the two super-Powers, this is unfortunately not the case in respect of the racial communities of South Africa, where that shameless system regarded by the United Nations as a crime against mankind - the policy of apartheid - still exists. That policy of racial discrimination denies the fundamental rights of the black majority population and thus runs counter to the most elementary principles set forth in the Charter of the United Nations. The heroic, harsh and difficult struggle to combat that hateful system means that the black people of South Africa are increasingly winning the sympathy of some white liberals who had an exchange of views with leaders of the African National Congress (ANC) on this problem at a meeting held recently at Dakar.
The mobilization of the working masses in the general strike that paralysed the economic structures of white power heightened the awareness of the black combatants that they were waging a legitimate and just cause.
Whether it be the twenty-third summit of Heads of State or Government of the OAU or the Quebec Francophone Summit or the international forums that have considered this situation, all unanimously condemned the minority racist regime of South Africa and called upon it to enter immediately into a dialogue with the authentic representatives of the black people once apartheid had been dismantled and an end had been put to the state of emergency; once all the political prisoners had been released, beginning with Nelson Mandela; once the ban had been lifted on the ANC and other political organizations in that country.
The same applies to Namibia, which should long since have acceded to independence but which continues to be illegally occupied by the minority racist regime of South Africa, which established its system of apartheid there.
The violence and endless suffering endured by the people of Namibia have in no way diminished the spirit of the South West Africa People's Organization (SWAPO) in its struggle to gain the freedom and independence to which Namibians are entitled.
My delegation would like to state again that implementation of Security Council resolution 435 (1978) remains the only valid basis for a settlement of the question of Namibia. It goes without saying that dismantling apartheid will not only enable Namibia to regain its independence, will not only enable the black majority of South Africa to belong to a democratic society not based on race, but it will also ensure that the independent front-line African States will not have to suffer from repeated acts of aggression, sabotage and destabilization carried out by the minority racist regime of South Africa.
In Central Africa, the people of Chad are still suffering aggression from a neighbouring African State which, since 1973, has been interfering in its internal affairs, occupying a large tract of its territory, and imposing on it an unjust war involving death and large-scale material destruction. Moreover, that African State is ignoring the principle of the inviolability of borders inherited from the time of independence and is using force contrary to the principles set forth in Article 2 of the Charter of the United Nations. It is also refusing to participate in any negotiations that are being carried on by the Ad Hoc Committee of the OAU on this conflict. Accordingly, my delegation unreservedly supports the inclusion in the agenda of the Assembly of item 140 entitled "Aggression against and occupation of Chad by Libya".
Whatever the conclusions on the matter that will be arrived at by the Ad Hoc Committee of the OAU, the General Assembly, as the forum in which all conflicts are considered pursuant to Articles 33 and 35 of the Charter, will have to take up this question with a view to finding a peaceful settlement.
From discussion of item 140 there should emerge a resolution condemning the illegal occupation of Chadian territory by the aggressor and belligerent State and calling for withdrawal from that territory, together with compensation to the Chadian people for the losses incurred.
In the north-west of Africa, there is still a conflict with regard to Western Sahara. In his meetings with the leaders of the countries concerned, the Secretary-General of the United Nations spared no effort to try to ensure a peaceful settlement of that problem. 
As regards the Middle East, 20 years ago the Security Council unanimously adopted resolution 242 (1967) which, at the time, was regarded as an important step towards the settlement of all aspects of the Arab-Israeli conflict. Although other resolutions have been adopted by the Security Council and the General Assembly on the question of the Middle East, no progress has yet been made. The convening of an international peace conference on the Middle East is still the subject of consultations held by the Secretary-General with all the interested parties. My delegation wishes him every success and hopes that the parties in conflict will no longer be opposed to negotiations in accordance with Security Council resolution 338 (1973).
Such is the cost of peace in the Middle East, for it implies justice and equality among all peoples of the region. The Arab people of Palestine, like the people of Israel, are entitled to a homeland - to a State.
Consideration of the situation in Asia leads me to look at the situation in Afghanistan and Democratic Kampuchea. Those two countries have been victims of a violation of the principles of political independence and non-interference in the internal affairs of other States and the territorial integrity of States. Resolution 41/33, of 5 November 1986, Is still valid, in our view, since paragraph 3 called for the immediate withdrawal of all foreign troops from Afghanistan and called on all parties concerned to work for the urgent achievement at a political solution in accordance with the provisions of that resolution and with the need to create the conditions necessary to enable Afghan refugees to return voluntarily to their homes, in safety and honour. Since those provisions have not yet been implemented, my delegation will once again become a co-sponsor of a draft resolution repeating those demands at this session.
The same applies to Democratic Kampuchea, which continues to be occupied by foreign troops. In resolution 41/6, of 21 October 1986, the General Assembly once again expressed its conviction that the withdrawal of all foreign forces from Kampuchea, the restoration and preservation of the independence, sovereignty and territorial integrity of the country, and the right of the Kampuchean people to determine their own destiny were the main factors in any just and lasting resolution of the Kampuchean problem.
There having been no satisfactory developments in this matter since then, the same provisions must be embodied in a resolution again at this session. My delegation will fully support such a draft resolution.
Still in Asia, the tension created by the division of Korea into two States persists and is symbolized by the demarcation line in Panmunjon. Appreciation of the contribution made by the peoples of North and South Korea to the work of the United Nations has often been expressed by all Member States, as it has of the contribution made by countries divided after the Second World War.
The profound aspirations and enterprising spirit of these peoples should lead the General Assembly and the Security Council to reconsider the question of their admission to membership of the Organization on the same footing as other divided States, without prejudice to the consultations that are taking place between the two parties with a view to unification.
The delegation of Zaire cannot pass over in silence the disturbing problem of the Persian Gulf, where a fratricidal war continues between two non-aligned countries, Iran and Iraq, and is extending ever further beyond the regional dimension. The conflict between the two countries is becoming an oil war and is increasingly involving States flying the flags of other States in international waters.
The recent mission of the Secretary-General in the Persian Gulf pursuant to Security Council resolution 598 (1987), although it brought some hope of a peaceful settlement of the conflict, leaves the Assembly perplexed and must encourage all delegations to make use of their good offices with the countries concerned to bring to an end this war which has already lasted seven years.
In Central America, the efforts of the Contadora Group and the Support Group to bring peace and co-operation to the region deserve to be encouraged by all States. Having reviewed the political situation and the problems of the day, we turn to economic problems. In recent years the world economic situation has been marked by a slowdown in the world economy. World production increased by only 3 per cent in 1986, as compared with 3.4 per cent in 1985 and 4.5 per cent in 1984. World production per capita increased by about 1 per cent, which is half the average increase in the 197oa.
The world economic situation was characterized in 1986 by sharp fluctuations in terms of trade caused by unprecedented fluctuations in the prices of the principal commodities produced by Zaire and in the exchange rates of currencies.
The total foreign debt of developing countries is now almost 41,000 billion, and the ratio of debt-servicing payments and export earnings of the group of developing countries as a whole reached a record level in 1986. Interest payments by developing countries to service their foreign debt# which amounted to more than Ì65 billion in 1986, have continued to restrict their ability to import and to develop, while the net transfer of resources from developing to developed countries has risen to some $24 billion for the second year running. This sombre picture reveals to the international community the outrageous disparities between developing and industrialized countries. The latter have continued to enjoy a generally satisfactory rate of economic growth.
My delegation feels that implementation of the programmes of the United Nations Development Decades, the United Nations Programme of Action for African Economic Recovery and Development and the resolutions adopted at the seventh United Nations Conference on Trade and Development (UNCTAD) call for a substantial transfer of resources from both the private and the public sector to the developing countries to finance their development and a satisfactory settlement of the problem of the foreign debt of those countries.
My delegation thanks all the creditor countries, and especially Canada, which has agreed either to cancel our public debts or to reschedule some of them. Zaire will work with all those of good will for the establishment of a genuine policy of good-neighbourliness and co-operation, not only with the States of central Africa to create viable economic opportunities for the peoples of the region, but also with all States that cherish peace and justice, to ensure the victory of international co-operation.
Zaire shares the preoccupation of the United Nations with the maintenance of peace and is firmly devoted to the ideals and work of the Organization, from which it has greatly benefited in the matter of its unity and the strengthening of its independence. The best demonstration of this devotion is provided by our conduct, which conforms to the principles of mutual respect between States, the sovereign equality of States, non-interference in the internal affairs of other States and respect for territorial Integrity.	1
The unanimity of those who have spoken in this Hall in support of peace is proof of the incontestable determination of all Member States to live together in harmony, tranquillity and security. My delegation appeals to States Members of the United Nations to commit themselves to ensuring world peace.
I wish the forty-second session of the General Assembly every success in its
work. 
